Citation Nr: 0943119	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  02-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 7, 1977 rating decision that denied service 
connection for an injury to the right index finger.

2.  Entitlement to service connection for an injury to the 
right index finger.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

4.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran served on active duty from November 1973 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Veteran has subsequently moved to the 
jurisdiction of the RO in Huntington, West Virginia.

In June 2006, a hearing was held before Mark W. Greenstreet 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.

In March 2007, the Board rendered a decision on the Veteran's 
claim with respect to the issue of whether there was clear 
and unmistakable error (CUE) in a November 7, 1977 rating 
decision that denied service connection for the residuals of 
an injury to the right index finger.  In February 2009, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the case.  

A February 2008 rating decision denied entitlement to service 
connection for a psychiatric disorder and denied entitlement 
to TDIU.  A timely Notice of Disagreement (NOD) was filed 
with respect to this rating decision in June 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for a 
psychiatric disorder and for TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for a right 
index finger injury by way of a November 7, 1977, rating 
decision.  The veteran did not perfect an appeal of the 
decision.

2.  The finding of the service department that the Veteran's 
finger injury was due to intentional misconduct or willful 
neglect was not binding on VA.  

3.  The evidence at the time of the November 7, 1977 rating 
decision did not link the Veteran's injury of the right index 
finger to his being intoxicated.  

4.  The veteran has successfully alleged that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied with respect to the November 7, 1977, rating decision 
that denied service connection for a right index finger 
injury.

5.  The evidence of record shows that the Veteran incurred a 
laceration injury to the right index finger during active 
military service.  


CONCLUSIONS OF LAW

1.  The RO's decision of November 7, 1977, was clearly and 
unmistakably erroneous in finding that the Veteran's right 
finger injury was a result of willful misconduct and therefor 
not in the line of duty.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2009). 

2.  A laceration injury to the right index finger was 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002);  38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts a claim of CUE in a November 1977 RO 
rating decision which denied service connection for the 
residuals of a laceration injury to the right index finger.  

The evidence of record at the time of the November 1977 RO 
rating decision in question reveals that the Veteran suffered 
a laceration to his right index finger during service in 
November 1976.  An Inpatient Admissions/Disposition Record, 
NAVMED 6300/5, dated in November 1976, noted that the veteran 
was "uncooperative and incoherent" on presentation for 
treatment.  A Medical Board report, dated in December 1976, 
noted that the veteran had been imbibing alcoholic beverages 
prior to his injury and could not recall how he sustained the 
laceration to his right index finger.  The diagnosis was:  
lacerated profundus tendon of the right index finger and a 
lacerated digital nerve of the radial aspect of the right 
index finger.  This report also indicates that the Veteran 
was "now near his EAS [end of active service].  It is likely 
that the patient will require further orthopedic management 
in the future, including surgical repair of the digital nerve 
when appropriate.  He will also require physical therapy to 
restore range of motion to the digit."  The Medical Board 
then recommended the case be referred to the Physical 
Evaluation Board (PEB) for final disposition with follow-up 
care to be performed at VA medical facilities.  

Service treatment records dated from December 1976 to March 
1977 reveal follow-up treatment related to post-surgical 
tendon repair of the Veteran's right index finger.  The 
service treatment records do not indicate a cause of the 
laceration injury to the right index finger.  The PEB report, 
NAVSO 6100/16, dated March 1977, found that the veteran's 
injury was due to intentional misconduct or willful neglect 
in March 1977.  The Physical Review Council (PRC) approved 
the findings of the PEB that same month.

The veteran originally sought service connection for the 
injury to his right index finger in June 1977.  The only 
evidence of record at the time was the veteran's service 
treatment records and findings of the PEB and PRC.

The RO issued an administrative decision that found that the 
veteran's injury to his right index finger in service was due 
to willful misconduct in November 1977.  The administrative 
decision cited to the findings of the PEB in support of the 
conclusion that the injury was the result of willful 
misconduct.  The RO denied service connection for the injury 
by way of the rating decision dated November 7, 1977.  Notice 
of the rating action was provided that same month.  The 
veteran did not appeal.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. 4005 (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1977).  

At the time the veteran submitted his claim in 1977, service 
connection was warranted for a disability that was the result 
of disease or injury that was incurred in or aggravated by 
wartime or peacetime service. 38 U.S.C. §§ 310, 331 (1976) 
(now codified at 38 U.S.C.A. §§ 1110, 1131); 38 C.F.R. §§ 
3.303, 3.304 (1977). Both 38 U.S.C. § 310 and 38 U.S.C. § 331 
provided for service connection for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty in the active military, naval, or air service.  Both 
provisions also prohibited the payment of compensation if the 
disability was the result of the veteran's own willful 
misconduct.

Under 38 U.S.C. § 105(a) (1976), there was a presumption that 
an injury incurred during active military service will be 
deemed to have been incurred in the line of duty unless the 
injury was the result of the person's own willful misconduct.  
If VA finds that an exception to the presumption exists, it 
must do so based on a preponderance of the evidence.  See 
Thomas v. Nicholson, 423 F.3d. 1279, 184-85 (Fed. Cir. 2005); 
see also Daniels v. Brown, 9 Vet. App. 348, 351 (1996) 
(citing Smith v. Derwinski, 2 Vet. App. 241, 244 (1992)).

Applicable regulations defined line of duty as an injury or 
disease incurred or aggravated during a period of active 
military service unless such injury or disease was the result 
of the veteran's own willful misconduct.  A service 
department finding that an injury occurred in the line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administrated by 
VA. 38 C.F.R. § 3.1(m) (1977).  The regulation also cited to 
three specific examples of when the requirements as to line 
of duty were not met.  None of the examples are pertinent to 
the veteran's status.

Willful misconduct was defined an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death. 38 C.F.R. § 3.1(n) (1977).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  If, however, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (1977).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2009).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied. Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 
40 (1993) (emphasis added).  If the error alleged is not the 
type of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how the RO 
evaluated the facts before it, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 
2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it be a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

The Veteran challenges the November 7, 1977, rating decision 
on the basis of CUE. The Veteran has submitted several 
statements and testified at his hearings that he suffered the 
laceration of his finger by accident.  In June 2004, he 
argued the rating decision was arbitrary and capricious.  He 
admitted to being at a party on his own time.  He also said 
that every Marine he knew was guilty of drinking on their own 
time.  He said that there was no evidence to support the 
conclusion of willful misconduct.  The Veteran said that the 
RO did not solicit additional evidence about what happened.  
This was a failure in the duty to assist.  He said that he 
told his sergeant the next day that a friend accidentally cut 
him with a knife by handing the knife to him the wrong way.  
The veteran said it was an accident that caused the injury, 
not willful misconduct.

The Veteran's claim was denied in February 2005.  In his NOD, 
he noted that it was VA's burden to prove that there was 
willful misconduct.  He did not believe his drinking and 
inability to remember what had happened constituted willful 
misconduct.  He also presented testimony and argument at 
hearings in June 2005 and June 2006, respectively.  He argued 
that the evidence did not support a finding of willful 
misconduct.

In written argument, the Veteran contended that the evidence 
did not establish a connection between his drinking of 
alcohol and the injury.  He maintained that his mere drinking 
of alcohol did not serve to rebut the presumption that his 
injury was incurred in the line of duty.

As noted above, a service department finding that an injury 
occurred in the line of duty will be binding on the VA unless 
it is patently inconsistent with the requirements of laws 
administrated by VA. 38 C.F.R. § 3.1(m) (1977).  However, the 
reverse is not true.  The service department's PEB report, 
finding that veteran's injury was due to intentional 
misconduct or willful neglect was not specifically binding 
upon VA.  

The November 1976 treatment note indicated the Veteran was 
"uncooperative and incoherent" on presentation for 
treatment.  The December 1976 Medical Board report, noted 
that the veteran had been imbibing alcoholic beverages prior 
to his injury and could not recall how he sustained the 
laceration to his right index finger.  Even if these two 
pieces of evidence establish that the Veteran was drinking to 
the level of intoxication, they do not specifically link the 
injury to the intoxication.  In fact, the Medical Board 
report subsequently seemed more concerned with the fact that 
the Veteran was close to the end of his enlistment and that 
the injury would require further orthopedic management in the 
future, including surgical repair of the digital nerve and 
physical therapy to restore range of motion to the finger.  
Read in this manner, the Medical Board report indicates that 
the service department wanted to avoid additional medical 
treatment of the Veteran's injury and wanted to discharge the 
Veteran and pass him into the VA medical system.  

The service department, by way of the PEB, made the finding 
that his right index finger injury was the result of 
intentional misconduct or willful neglect.  The PEB's 
findings were subject to review and were approved by the PRC.  
While the veteran's right index finger injury was found to be 
a permanent disability, he was not given any type of 
disability status on his discharge from service.  It is 
reasonable to conclude that the service department found that 
the injury was not in the line of duty.

Again, an injury or disease incurred during active military 
service is deemed to have been incurred in the line of duty 
and not the result of a veteran's own misconduct, unless the 
injury or disease was a result of the person's own willful 
misconduct.  38 U.S.C. § 105(a) (1976).  See Smith v. 
Derwinski, 2 Vet. App. 241, 244 (1992) (38 U.S.C.A. § 105(a) 
creates a presumption that an injury or disease is incurred 
in the line of duty that must be rebutted by a preponderance 
of the evidence); see also Thomas v. Nicholson, 423 F.3d 
1279, 1284- 85 (Fed. Cir. 2005) (Preponderance of the 
evidence was the proper evidentiary standard necessary to 
rebut a § 105(a) presumption of service connection for 
injuries that occurred during active duty).

When all of the evidence of record at the time of the 1977 RO 
rating decision is considered, it does tend to establish that 
the Veteran was drinking, and possibly intoxicated at the 
time of the laceration injury to his right index finger.  
However, there is no evidence of record specifically linking 
the actual finger injury to the misconduct of drinking to the 
level of intoxication, which is required under the standard 
established by Smith v. Derwinski, 2 Vet. App. 241, 244 
(1992).  Moreover, the Medical Board report specifically 
seemed preoccupied with the fact that the Veteran was near 
the end of service and required additional medical treatment 
rather than establishing the exact cause of the injury.  

Under the guidance of the Court's 2009 Order and based upon 
the review of the record, the Board concludes that statutory 
or regulatory provisions extant at the time of the 1977 
rating decision were incorrectly applied with respect to the 
finding that the Veteran's right finger injury was a result 
of willful misconduct.  The RO accepted the service 
department's finding of willful misconduct as binding without 
evidence linking the injury of the finger to the purported 
misconduct of drinking to intoxication.  

Accordingly, the November 1977 RO rating decision which found 
that the Veteran's right finger injury was the result of 
willful misconduct was clearly and unmistakably in error.  

The evidence of record establishes that the Veteran injured 
his right index finger during active service.  This injury is 
deemed to have been incurred in the line of duty because of 
the Board finding of error in the determination 1977 
determination that the injury was the result of the Veteran's 
willful misconduct.  Accordingly, service connection for the 
residuals of a right index finger injury must be granted.  

In deciding the veteran's CUE claim, the Board has considered 
the Veteran's Claims Assistance Act of 2000 (VCAA) for 
possible application. Claims for CUE must be decided based on 
the evidence of record as they are based on a request for a 
revision of a previous decision.  As such, the Court has held 
that the duties to assist and notify under the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 407, 
412 (2002).


ORDER

The November 7, 1977 RO rating decision denying service 
connection for a right finger injury on the basis of willful 
misconduct must be revised on the grounds of clear and 
unmistakable error; the Veteran's appeal is granted.

Service connection for the residuals of a laceration injury 
to the right index finger is granted.  




REMAND

As noted in the introduction section above, a February 2008 
rating decision denied entitlement to service connection for 
a psychiatric disorder and denied entitlement to TDIU.  A 
timely Notice of Disagreement (NOD) was filed with respect to 
this rating decision in June 2008.  A Statement of the Case 
(SOC) has not been issued, with respect to these issues, this 
must be done.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (holding that, where notice of disagreement is filed 
with claim and no statement of the case has been issued, 
Board should remand, not refer, that issue to the RO to issue 
statement of the case).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

Issue the appellant, and his attorney a 
SOC on the issues of entitlement to 
service connection for a psychiatric 
disorder and denied entitlement to 
TDIU.  The appellant must be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect 
an appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2008).  If a timely 
substantive appeal is filed with 
respect to these issues, the case must 
be returned to the Board for further 
appellate consideration of this issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


